DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 12/07/2021 in response to the Non-Final Rejection mailed on 09/10/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 6 and 10 are cancelled.
4.	Claims 1, 4, 7, and 29-30 are pending.
5.	Applicant’s remarks filed on 12/07/2021 in response to the Non-Final Rejection mailed on 09/10/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(a), or First Paragraph
6.	The written description rejection of claims 6 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claims 6 and 10.
7.	The scope of enablement rejection of claims 6 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to cancel claims 6 and 10.
maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claim 1, is drawn in relevant part to a process for biosynthesis of 2-hydroxyisobutyric acid (2-HIBA), and/or derivatives thereof and/or compounds related thereto, said process comprising:  obtaining a C. necator organism capable of producing 2-HIBA, B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing a flux route to 2-HIBA via the acetoacetyl-CoA reductase activity (phaB) of the polyhydroxyalkanoate pathway exhibiting at least 90% sequence identity to an amino acid sequence set forth in the SEQ ID NO:  15 and to express acetoacetyl-CoA transferase, PhaA; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM and/or the same organism without alteration.    The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the alteration to a C. necator organism that results in expression of any acetoacetyl-CoA transferase is unlimited. The structure and function of the alteration that results in abolishment of PHA synthase activity is unlimited.
	As amended, claim 7 is drawn to the process of claim 1, wherein the acetoacetyl-CoA transferase, PhaA is C. necator acetoacetyl-CoA transferase, PhaA (SEQ ID NO: 19) or a polypeptide with similar acetoacetyl-CoA transferase enzymatic activities and exhibiting at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:  19 or is encoded by a nucleic acid sequence comprising SEQ ID NO;  20 or a nucleic acid sequence encoding a polypeptide with similar acetoacetyl-CoA transferase enzymatic activities and exhibiting at least 90% sequence identity to the nucleic acid sequence set forth in SEQ ID NO:  20 or a functional 
	As amended, claim 29 is drawn in relevant part to a process for biosynthesis of 2-HIBA and derivatives and compounds related thereto, said process comprising providing a means capable of producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto and producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto with said means, wherein said means comprises a C. necator organism altered to abolish polyhydroxyalkanoate synthase activity and to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing a flux rout to 2-HIBA via the acetoacetyl-CoA reductase activity of the polyhydroxyalkanoate pathway and exhibiting at least 90% sequence identity to the amino acid sequence set forth in the SEQ ID NO: 15; and acetoacetyl-CoA transferase, PhaA, wherein said means produces more 2-HIBA or derivatives thereof or compounds related thereto as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM or the same organism without alteration.    The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the alteration to a C. necator organism that results in expression of any acetoacetyl-CoA transferase is unlimited. The structure and function of the alteration that results in abolishment of PHA synthase activity is unlimited.
	As amended, claim 30 is drawn in relevant part to a process for biosynthesis of 2-HIBA, and derivatives thereof, and compounds related thereto, said process comprising:  a step for performing a function of altering a C. necator organism capable of producing 2-HIBA, C. necator is altered to abolish PHA synthase activity and to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing flux route to 2-HIBA via the acetoacetyl-CoA reductase activity (phaB) of the polyhydroxyalkanoate pathway and exhibiting at least 90% sequence identity to the amino acid sequence set forth in the SEQ ID NO:  15 and acetoacetyl-CoA transferase, PhaA; and a step for performing a function of producing 2-HIBA, derivatives thereof, and/or compounds related thereto in the altered organism, wherein said altered organism produces more 2-HIBA or derivatives thereof or compounds related thereto as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM and/or the same organism without alteration.  The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the alteration to a C. necator organism that results in expression of any acetoacetyl-CoA transferase is unlimited. The structure and function of the alteration that results in abolishment of PHA synthase activity is unlimited.
	In this case, the specification discloses the following representative species of the genus of processes for production of any compound using any organism and any alteration as encompassed by the claims (i.e. a Cupriavidus necator host cell transformed with a nucleic acid encoding the R-enantioselective 3-hydroxybutyryl CoA mutase of the amino acid sequence of SEQ ID NOs: 9, 11, 15, and 17 in combination with overexpression of an acetoacetyl-CoA transferase and deletion of a PHA synthase that produces 2-hydroxyisobutyrate ). Other than 
In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed 02/01/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed 02/01/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is 
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 02/01/2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; 02/01/2021) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of organism, expression system, and exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve production of any compound when expressed in an any organism.  
Furthermore, given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other 
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that the claims have further been amended to include the limitations of altering the C. necator host cell to abolish PHA synthase activity and to express acetoacetyl-CoA transferase, PhaA as set forth in original claims 6 and 10, now cancelled.
	This argument is found to be not persuasive because MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genfus]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of variant enzymes encompassed by the claim that can function in a process for production of 2-hydroxyisobutyric acid is highly variant and not limited to those variants disclosed in the specification and includes any polypeptide of any mutation as well as any modification to the host cell that results in abolishment of polyhydroxyalkanoate synthase activity.  The specification fails to adequately describe a representative number of species within the broad genus of polypeptides as encompassed by the claims the exhibit the desired 
9.	The scope of enablement rejection of claims 1, 4, 7 and 29-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.  
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	The nature of the invention:  According to the specification, the present invention relates to biosynthetic methods and materials for the production of hydroxy fatty acid anions, such as 2-hydroxyisobutyric acid.  
	(A) The breadth of the claims:  As amended, claim 1, is drawn in relevant part to a process for biosynthesis of 2-hydroxyisobutyric acid (2-HIBA), and/or derivatives thereof and/or compounds related thereto, said process comprising:  obtaining a C. necator organism capable B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing a flux route to 2-HIBA via the acetoacetyl-CoA reductase activity (phaB) of the polyhydroxyalkanoate pathway exhibiting at least 90% sequence identity to an amino acid sequence set forth in the SEQ ID NO:  15 and to express acetoacetyl-CoA transferase, PhaA; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM and/or the same organism without alteration.    The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the alteration to a C. necator organism that results in expression of any acetoacetyl-CoA transferase is unlimited. The structure and function of the alteration that results in abolishment of PHA synthase activity is unlimited.
	As amended, claim 7 is drawn to the process of claim 1, wherein the acetoacetyl-CoA transferase, PhaA is C. necator acetoacetyl-CoA transferase, PhaA (SEQ ID NO: 19) or a polypeptide with similar acetoacetyl-CoA transferase enzymatic activities and exhibiting at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:  19 or is encoded by a nucleic acid sequence comprising SEQ ID NO;  20 or a nucleic acid sequence encoding a polypeptide with similar acetoacetyl-CoA transferase enzymatic activities and exhibiting at least 90% sequence identity to the nucleic acid sequence set forth in SEQ ID NO:  20 or a functional 
	As amended, claim 29 is drawn in relevant part to a process for biosynthesis of 2-HIBA and derivatives and compounds related thereto, said process comprising providing a means capable of producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto and producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto with said means, wherein said means comprises a C. necator organism altered to abolish polyhydroxyalkanoate synthase activity and to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing a flux rout to 2-HIBA via the acetoacetyl-CoA reductase activity of the polyhydroxyalkanoate pathway and exhibiting at least 90% sequence identity to the amino acid sequence set forth in the SEQ ID NO: 15; and acetoacetyl-CoA transferase, PhaA, wherein said means produces more 2-HIBA or derivatives thereof or compounds related thereto as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM or the same organism without alteration.    The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the alteration to a C. necator organism that results in expression of any acetoacetyl-CoA transferase is unlimited. The structure and function of the alteration that results in abolishment of PHA synthase activity is unlimited.
	As amended, claim 30 is drawn in relevant part to a process for biosynthesis of 2-HIBA, and derivatives thereof, and compounds related thereto, said process comprising:  a step for performing a function of altering a C. necator organism capable of producing 2-HIBA, C. necator is altered to abolish PHA synthase activity and to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing flux route to 2-HIBA via the acetoacetyl-CoA reductase activity (phaB) of the polyhydroxyalkanoate pathway and exhibiting at least 90% sequence identity to the amino acid sequence set forth in the SEQ ID NO:  15 and acetoacetyl-CoA transferase, PhaA; and a step for performing a function of producing 2-HIBA, derivatives thereof, and/or compounds related thereto in the altered organism, wherein said altered organism produces more 2-HIBA or derivatives thereof or compounds related thereto as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM and/or the same organism without alteration.  The structure and function of the alteration to C. necator capable of producing any compound is unlimited.  The structure and function of the alteration to a C. necator organism that results in expression of any acetoacetyl-CoA transferase is unlimited. The structure and function of the alteration that results in abolishment of PHA synthase activity is unlimited.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed process to produce any compound by any alteration to any organism is structurally and functionally unlimited. The structure and function of the claimed polypeptides and nucleic acids encoding polypeptides are unlimited. In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed on 02/01/2021) discloses numerous challenges associated with de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed on 02/01/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 02/01/2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
Structure, 2018; cited on PTO-892 mailed on 02/01/2021) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of process for producing any compound with any altered organism, i.e. a process for producing 2-hydroxyisobutyric acid by culturing a Cupriavidus necator host cell transformed with a nucleic acid encoding the R-enantioselective 3-hydroxybutyryl CoA mutase of the amino acid sequence of SEQ ID NOs: 9, 11, 15, and 17 in combination with overexpression of an acetoacetyl-CoA transferase and deletion of a PHA synthase.  Other than this working example, the specification fails to disclose any other working examples of any other process to produce any compound. Moreover, the specification fails to provide guidance regarding modification(s) to host cells, polypeptides and nucleic acids that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that the claims have further been amended to include the limitations of altering the C. necator host cell to abolish PHA synthase activity and to express acetoacetyl-CoA transferase, PhaA as set forth in original claims 6 and 10, now cancelled.
	This argument is found to be not persuasive for the reasons of record and the reasons set forth below.  The genus of variant enzymes that are encompassed by the claims is not limited to those variants disclosed in the specification and includes any polypeptide of any mutation.  There is no disclosure regarding mutations and modifications to the host cell that results in abolishment of PHA synthase activity and any modification PhaA polypeptide that encompass functional fragments that one skilled in the art would expect to have the desired function.  
Claim Rejections - 35 USC § 103
10.	The rejection of claims 6 and 10 under 35 U.S.C. 103 as being unpatentable over Reinecke et al. (US Patent Application Publication 2011/0171702; cited on IDS filed on 05/30/2019) in view of GenBank WP_046128597 (GenBank, 2015; examiner cited) as evidenced by KEGG enzyme 5.4.99.2 (obtained 01/25/2021; cited on PTO-892 mailed on 02/01/2021) is withdrawn in view of applicants’ amendment to the claims to cancel claims 6 and 10.
US Patent Application Publication 2011/0171702; cited on IDS filed on 05/30/2019) in view of GenBank WP_046128597 (GenBank, 2015; examiner cited) as evidenced by KEGG enzyme 5.4.99.2 (obtained 01/25/2021; cited on PTO-892 mailed on 02/01/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
12.	As amended, claims 1, 4, and 7 are drawn to is drawn in relevant part to a process for biosynthesis of 2-hydroxyisobutyric acid (2-HIBA), and/or derivatives thereof and/or compounds related thereto, said process comprising:  obtaining a C. necator organism capable of producing 2-HIBA, derivatives thereof and/or compounds related thereto; altering the organism to abolish polyhydroxyalkanoate synthase activity; altering the organism to express an R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing a flux route to 2-HIBA via the acetoacetyl-CoA reductase activity (phaB) of the polyhydroxyalkanoate pathway exhibiting at least 90% sequence identity to an amino acid sequence set forth in the SEQ ID NO:  15 and to express acetoacetyl-CoA transferase, PhaA; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM and/or the same organism without alteration.
	As amended, claim 29 is drawn in relevant part to a process for biosynthesis of 2-HIBA and derivatives and compounds related thereto, said process comprising providing a means capable of producing compounds involved in biosynthesis of 2-HIBA and derivatives and C. necator organism altered to abolish polyhydroxyalkanoate synthase activity and to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing a flux rout to 2-HIBA via the acetoacetyl-CoA reductase activity of the polyhydroxyalkanoate pathway and exhibiting at least 90% sequence identity to the amino acid sequence set forth in the SEQ ID NO: 15; and acetoacetyl-CoA transferase, PhaA, wherein said means produces more 2-HIBA or derivatives thereof or compounds related thereto as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM or the same organism without alteration.    
	As amended, claim 30 is drawn in relevant part to a process for biosynthesis of 2-HIBA, and derivatives thereof, and compounds related thereto, said process comprising:  a step for performing a function of altering a C. necator organism capable of producing 2-HIBA, derivatives thereof, and/or compounds related thereto such that the altered organism produces more 2-HIBA, derivatives thereof, and/or compounds compared to a corresponding unaltered organism, wherein said C. necator is altered to abolish PHA synthase activity and to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) or a polypeptide with similar enzymatic activities of providing flux route to 2-HIBA via the acetoacetyl-CoA reductase activity (phaB) of the polyhydroxyalkanoate pathway and exhibiting at least 90% sequence identity to the amino acid sequence set forth in the SEQ ID NO:  15 and acetoacetyl-CoA transferase, PhaA; and a step for performing a function of producing 2-HIBA, derivatives thereof, and/or compounds related 
13.	With respect to claim 1, Reinecke et al. teach a process for the biosynthesis of 2-hydroxyisobutyric acid comprising obtaining an organism that has been genetically engineered to produce more 2-hydroxyisobutyric acid than a wild type [see Abstract; paragraphs 0011-0013].  Reinecke et al. teach the process wherein the organism is Cupriavidus necator (synonymous with Ralstonia eutropha) [see paragraphs 0027 and 0120].  Reinecke et al. teach the process wherein the organism is altered wherein the activity of an enzyme that catalyzes the conversion of 3-hydroxybutyryl-CoA to polyhydroxybutyrate has a lower activity that its wild type wherein the enzyme is polyhydroxyalkanoate synthase [see paragraphs 0046-0047] and to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044] and provide a flux route to 2-hydroxybutyric acid through expression of genes in the polyhydroxyalkanoate pathway such as phaB [see paragraph 0030]. Reinecke et al. teach the process wherein the organism is further altered to express acetoacetyl-CoA transferase PhaA [see paragraph 0042]. Although Reinecke et al. does not explicitly teach that the mutase is R-enantioselective, evidentiary reference KEGG enzyme is cited in accordance with MPEP 2131.01 to demonstrate that enzymes of the class EC 5.4.99.2 are R-enantioselective.  Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044].

	With respect to claims 29-30, Reinecke et al. teach a process for the biosynthesis of 2-hydroxyisobutyric acid comprising obtaining an organism that has been genetically engineered to produce more 2-hydroxyisobutyric acid than a wild type [see Abstract; paragraphs 0011-0013].  Reinecke et al. teach the process wherein the organism is Cupriavidus necator (synonymous with Ralstonia eutropha) [see paragraphs 0027 and 0120].  Reinecke et al. teach the process wherein the organism is altered wherein the activity of an enzyme that catalyzes the conversion of 3-hydroxybutyryl-CoA to polyhydroxybutyrate has a lower activity that its wild type wherein the enzyme is polyhydroxyalkanoate synthase [see paragraphs 0046-0047] and to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044] and provide a flux route to 2-hydroxybutyric acid through expression of genes in the polyhydroxyalkanoate pathway such as phaB [see paragraph 0030]. Reinecke et al. teach the process wherein the organism is further altered to express acetoacetyl-CoA transferase PhaA [see paragraph 0042].  Although Reinecke et al. does not explicitly teach that the mutase is R-enantioselective, evidentiary reference KEGG enzyme is cited in accordance with MPEP 2131.01 to demonstrate that enzymes of the class EC 5.4.99.2 are R-enantioselective.  Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044].

	GenBank WP_046128597 teach a methylmalonyl-CoA mutase that comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO:  15 [see alignment attached as APPENDIX A].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Reinecke et al. and GenBank WP_046128597 to use the methylmalonyl-CoA mutase of GenBank in the process of Reinecke et al. because Reinecke et al. teach processes for the production of 2-hydroxyisobutyric acid by expressing a methylmalonyl-CoA mutase in a host cell.  GenBank WP_046128597 teach a methylmalonyl-CoA mutase.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Reinecke et al. and GenBank WP_046128597 because GenBank WP_046128597 acknowledges a methylmalonyl-CoA mutase.  It would require simple substitution of one enzyme for the other for one of ordinary skill in the art to arrive at the claimed invention before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 8 of applicants’ remarks, applicants in summary contend that Reinecke et al. does not teach the use of R-enantioselective 3-hydroxybutyryl CoA mutase in their method and the secondary reference Genbank WP_046128597 fail to remedy these deficiencies as these references are unrelated to methods 
	This argument is found to be not persuasive for the reasons of record and the reasons set forth above.  As stated in the rejection above, Reinecke et al. teach the process wherein the organism is altered wherein the activity of an enzyme that catalyzes the conversion of 3-hydroxybutyryl-CoA to polyhydroxybutyrate has a lower activity that its wild type wherein the enzyme is polyhydroxyalkanoate synthase [see paragraphs 0046-0047] and to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044] and provide a flux route to 2-hydroxybutyric acid through expression of genes in the polyhydroxyalkanoate pathway such as phaB [see paragraph 0030]. Although Reinecke et al. does not explicitly teach that the mutase is R-enantioselective, evidentiary reference KEGG enzyme is cited in accordance with MPEP 2131.01 to demonstrate that enzymes of the class EC 5.4.99.2 are R-enantioselective.  Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044]. MPEP 2143 states that “the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Exemplary rationales that may support a conclusion of obviousness include:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known 
Conclusion
14.	Status of the claims:	Claims 1, 4, 7, and 29-30 are pending.
	Claims 1, 4, 7, and 29-30 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







APPENDIX A

GenBank WP_046128597 with SEQ ID NO:  15

Query Match             100.0%;  Score 1969;  DB 2;  Length 393;
  Best Local Similarity   100.0%;  
  Matches  393;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTDVVIVSAARTAVGKFGGSLAKIPAPELGAVVIKAALERAGVKPEQVSEVIMGQVLTAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTDVVIVSAARTAVGKFGGSLAKIPAPELGAVVIKAALERAGVKPEQVSEVIMGQVLTAG 60

Qy         61 SGQNPARQAAIKAGLPAMVPAMTINKVCGSGLKAVMLAANAIMAGDAEIVVAGGQENMSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGQNPARQAAIKAGLPAMVPAMTINKVCGSGLKAVMLAANAIMAGDAEIVVAGGQENMSA 120

Qy        121 APHVLPGSRDGFRMGDAKLVDTMIVDGLWDVYNQYHMGITAENVAKEYGITREAQDEFAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 APHVLPGSRDGFRMGDAKLVDTMIVDGLWDVYNQYHMGITAENVAKEYGITREAQDEFAV 180

Qy        181 GSQNKAEAAQKAGKFDEEIVPVLIPQRKGDPVAFKTDEFVRQGATLDSMSGLKPAFDKAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSQNKAEAAQKAGKFDEEIVPVLIPQRKGDPVAFKTDEFVRQGATLDSMSGLKPAFDKAG 240

Qy        241 TVTAANASGLNDGAAAVVVMSAAKAKELGLTPLATIKSYANAGVDPKVMGMGPVPASKRA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TVTAANASGLNDGAAAVVVMSAAKAKELGLTPLATIKSYANAGVDPKVMGMGPVPASKRA 300

Qy        301 LSRAEWTPQDLDLMEINEAFAAQALAVHQQMGWDTSKVNVNGGAIA IGHPIGASGCRILV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LSRAEWTPQDLDLMEINEAFAAQALAVHQQMGWDTSKVNVNGGAIA IGHPIGASGCRILV 360

Qy        361 TLLHEMKRRDAKKGLASLCIGGGMGVALAVERK 393
              |||||||||||||||||||||||||||||||||
Db        361 TLLHEMKRRDAKKGLASLCIGGGMGVALAVERK 393